DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-41 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the Non-Statutory Double Patenting Rejection from the Non-Final Rejection of 03/25/2021 over U.S. Patent No. 10,445,466, the terminal disclaimer filed on 06/09/2021 is sufficient to overcome the non-statutory obviousness-type double patenting rejection in view of U.S. Patent No. 10,445,466 listed in the terminal disclaimer.
The primary reason for the allowance of the claims of the instant application is the inclusion of determining a post-operation activity score for the patient based on vertebral displacement measured by an imaging sensor and the rest-activity cycle of the patient for a predetermined activity period detected by a motion sensor as in Claims 21 and 31, which distinguish over the prior art.
Giuliano et al. (US 2004/0215074 A1) teaches determining a score for movement of the cervical spine of a patient based on imaging data where the score is based on four categories each with an assigned numerical score and an overall clinical classification of the patient is determined from the summation of the scores of each parameter.
DeGuise et al. (US 2013/0185310 A1) teaches use of 3D kinematic data from imagery sensors and movement sensors to generate scores for function of a body part of a patient relative to a parameter.
MacDonald (US 2014/0013565 A1) teaches generating post operation scores for determined parameters such as mobility and range of motion of a patient body part using image data to determine the outcome of a procedure which includes comparing determined scores pre and post procedure. The generation of scores includes assigning weights to importance of a particular parameter.
O'Shaughnessy et al. (Changes in flexion-relaxation phenomenon and lumbo-pelvic kinematics following lumbar disc replacement surgery, 2013, 10:72, http://www.jneuroengrehab.com/content/10/1/72) - teaches evaluating patients post procedure to determine improvement in motion of the spine based on the procedure using physical activity scores which are generated using movement data from image data such as from EMG and kinematic data.
The dependent claims 22-30 and 32-41 are allowed because they depend on claims that are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVANGELINE BARR/Primary Examiner, Art Unit 3626